United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1128
                                   ___________

Jo Ann Hoffmann,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Keith Ferguson, Sheriff, Benton       *
County, Arkansas; Captain Hunter      * [UNPUBLISHED]
Petray, Benton County Detention       *
Center; Steve Bell, Little Flock      *
Police Department,                    *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: July 6, 2011
                                Filed: July 15, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

     Jo Ann Hoffman appeals the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 action. Upon de novo review of the record, see


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Erin L. Setser, United States Magistrate Judge for the Western District of
Arkansas.
McKenney v. Harrison, 635 F.3d 354, 358 (8th Cir. 2011) (standard of review), we
agree with the district court that defendants were entitled to summary judgment. We
also find no basis for overturning the other orders Hoffman challenges on appeal. The
judgment is affirmed, see 8th Cir. R. 47B, and we also deny Hoffman’s motion to
supplement the record.
                         ______________________________




                                         -2-